DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 9, 12-15, 19-21, 23, 24, 27, 53, 56, 57, 60-64 are pending in the application.  Claims 53, 56 and 57 are withdrawn.  Claims 1-5, 8, 9, 12-15, 19, -21, 23, 24, 27 and 60-64 are currently under examination.
This office action is in response to the amendment filed on 12/30/2020.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites the limitation "said one or more suppressor cells isolated from a non-irradiated tumor bearing subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite suppressor cells from non-irradiated subject. It would be remedial to delete the word “said.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 12-14, 27 and 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig (cited previously), in view of Kalbasi et al (The Journal of Clinical Investigation, 2013, Vol.123, No.7, pages 2756-2763) and Son et al (Journal of Immunotherapy, 2014, Vol.37, No.1 pages 1-7).  This rejection has been rewritten to address the amendment.
Wucherpfennig et al. teach a method for identifying a target gene for cancer therapy comprising measuring an activity of an unmodified T cell and of a modified T cell; comprising administering a modified T cell and unmodified T cell to a tumor bearing subject, wherein the T cell is modified by vectors expressing shRNA, isolating a selected population of T cells from a sample of said test subject; and identifying the candidate gene from said T cells (see page 6, 3rd paragraph, and page 14, 2nd paragraph, page 123, 3rd paragraph, and page 124, 2nd paragraph).  Wucherpfennig et al. teach that the activity is measured by proliferation (see page 14, 2nd paragraph line 6). Wucherpfennig et al. teach that the identifying is performed by deep-sequencing (see page 128, 1st paragraph).  Wucherpfennig et al. teach that the preparing of T cells comprising infecting T cells with a shRNA library, and the identifying comprises identifying the candidate gene to be the target gene based on enrichment of a dysfunctional T cell (see page 120, last paragraph, and page 126, example 1).  Wucherpfennig et al. teach that the isolating is performed by isolating the selected population of cells from a tumor sample and a non-tumor sample from the test subject (see page 128, 2nd paragraph).  Wucherpfennig et al. also teach that the test subject is a mouse, and said mouse may be a genetically engineered to express a T cell receptor specific for ovalbumin (see page 121, 3rd paragraph).  Wucherpfennig et al. further teach that T cells are labeled by GFP (see page 134, 3rd paragraph).  Wucherpfennig et al. further teach that the vector is lentivirus vector (see page 104, 5th line from bottom).  
However, Wucherpfennig do not teach that the tumor-bearing subject is irradiated.
Kalbasi et al. teach radiation therapy may expand the therapeutic reach of immunotherapy for cancer treatment (see abstract).  Kalbasi et al. teach in vitro and in vivo mouse studies suggests that tumor irradiation exposes the complex antigenic environment by generating new peptides and increasing the pool of intracellular peptides for cross-presentation (see page 2758, 2nd col., 2nd paragraph).  Kalbasi et al. teach naïve T cells in draining lymph nodes of tumors irradiated with ablative doses proliferate to a far greater degree than in lymph nodes of non-irradiated tumors, which is important for shifting tumor microenvironment toward tumor elimination (see Figure 2, legend, page 2759, 1st col., 2nd paragraph).  Kalbasi et al. also teach RT induces systematic immunity toward distant tumor by induction of CD8+ T cells (see page 2759, 2nd col., 1st paragraph).  Kalbasi et al. teach that RT can also generate tumor specific cytotoxic T cells because cytotoxic T cells are more easily recruited to the tumor site due to release of chemokines such as CXCL16, upregulated death receptors, which all changes tumor microenvironment (see page 2759, 2nd col., 2nd paragraph).
Son et al. teach that CTLA-4 blockade enhances antitumor immunity of intratumoral injection of immature dendritic cells into irradiated tumor in a mouse colon cancer model (see abstract).  Son et al. teach that murine colon cancer cells were subcutaneously inoculated in the right and left sigh of mouse, and ionizing radiation was applied at a dose of 10 Gy to the tumor on the right sigh of mouse, and iDCs are injected intratumorally to the mouse together with CTLA-4 antibody (see page 2, 2nd col., 1st paragraph).  Son et al. teach that CTL-4 blockade increase tumor specific CTL activity (see page 4, Figure 2 and legend).
It would have been obvious to an ordinary skilled in the art that the method of discovering immunotherapy targets in vivo using gene knockout in T cells taught by Wucherpfennig may be modified to use irradiated tumor based on the combined teaching of Wucherpfennig and Kalbasi et al.  The ordinary skilled in the art would recognize there is increasing amount of evidence that RT changes the microenvironment of the tumor thus result in enhancement of antitumor activity of immunotherapy that involves T cells based on the teaching of Kalbasi et al.  As demonstrated by Son et al., knockdown of CTLA-4 by antibody in T cells enhances antitumor activity of RT and iDC.  The ordinary skilled in the art would thus be motivated to identify additional target gene in T cells by using knockout down strategy as taught by Wucherpfennig et al. with a tumor microenvironment modified by ionizing radiation.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to irradiate a tumor in a test subject, exposing regular and modified T cell to the tumor microenvironment, and compare the T cell activity to identify the potential target gene.  The “wherein clause in claim 5” is optional because it only applies “if said activity is increased.” The recitation of “identifying a target gene mediating immunosuppression for cancer therapy” is in preamble.  When reading the preamble in the context of the entire claim, the recitation of “target gene mediating immunosuppression” is not limiting because the body of the claim describes a complete invention and the language recited in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Therefore, the claimed invention of claims 5, 8, 9, 12, 27, 60-63 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Using a two tumor model with one receiving radiation and the other does not receive radiation would also have been obvious to an ordinary skilled in the art for the purpose of having a proper control.  The ordinary skilled in the art would also have reasonable expectation of success to optimize the radiation dosage for irradiation to reach the best response in the test subject.  Therefore, the claimed invention of claims 13, 14 and 64 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant argues that there is no teaching in Kalbasi, viewed alone or in combination with Wucherpfennig, that RT can have any immunosuppressive effect, or genes inhibiting the function of an immunoresponsive T cell targeted by Wucherfennig’s method.  Applicant alleges that a skilled artisan endeavoring to screen for genes inhibiting the function of an immunoresponsive T cell according to Wucherfennig’s method would avoid radiation in view of Kalbasi’ s teaching that radiation enhances T cell mediated immunity.  Applicant asserts Son is silent with respect to effects of radiation on genes inhibiting the function of an immunoresponsive T cell.  Applicant alleges that potential beneficial synergistic effects of radiation and immunotherapy in the treatment of cancer do not motivate the skilled artisan to practice Wucherfennig’s method of screening for genes inhibiting the function of an immunoresponsive T cell under the condition of radiation.  Applicant asserts that Son’s observation are limited to a specific immunotherapy and would not motivate a skilled artisan to apply these observation in a broader context of immunotherapeutic targets beyond CTLA.  Applicant asserts that amended claims 5, 27, 60 recites “target gene mediating immunosuppression.” Applicant asserts that the specification teaches applying radiation in the screening methods to identify immunosuppressive genes, which is different from the purpose of Kalbasi and Son.  
The above arguments have been fully considered but deemed unpersuasive. As stated in the above rejection, when reading the preamble in the context of the entire claim, the recitation of identifying target gene mediating immunosuppression is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Further, the recitation in the wherein clause is optional because the candidate gene is only identified as target gene if activity is increased.  As such, the claimed method (claim 5) only has two active steps: 1) injecting unmodified T cell and modified T cells to an irradiated tumor bearing test subject, 2) measuring an activity of said T cells. Claim 27 comprises two steps: 1) preparing a starting population of T cells with different genetic modification; 2) contacting said cell with suppressor cells from an irradiated tumor-bearing subject.  Claim 60 comprises 1) 1) preparing a starting population of T cells with different genetic modification; 2) injecting said cell into an irradiated tumor bearing subject; 3) isolating said selected T cells from a sample of said test subject; 4) identifying the candidate gene that is knockout.  Since each of those steps are disclosed by the combined teaching from Wucherpfennig, Kalbasi and Son, the claimed method would have been prima facie obvious for reasons discussed above.  Therefore, this rejection is still considered proper and thus maintained.

Claims 1-4, 15, 19-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig, in view of Kalbasi et al., Son et al and Guo et al (Leukemia and Lymphoma, 2009, Vol. no.2, pages 270278).
The teaching of Wucherfennig, Kalbasi et al. and Son et al. have been discussed above.  However, the teaching of Wucherfennig do not teach contacting the T cell with one or more suppressor cells isolated from an irradiated tumor bearing subject in an in vitro setting.  
Guo et al. teach the bone marrow microenvironment plays a critical role in malignant cell growth, patient survival and response to chemotherapy (see page 270, 1st col., 1st paragraph). Guo et al. teach a method to evaluate target gene, Notch-1 in tumor microenvironment by using co-culturing suppressor cells isolated from a subject with T cells that transfected with Notch-1 siRNA, Jurkat cells (see page 271, 2nd col., 3rd paragraph).  Guo et al. teach that in vitro co-culturing of BMDC and Jurkat cells with or without Notch-1 siRNA identifies that Notch-1 plays a role in chemotherapy resistance on Jurkat cells (see page 274, 2nd col., 3rd paragraph).  
It would have been obvious to an ordinary skilled in the art that the identification of target gene by cancer therapy as taught by Wuncherfennig et al. may also be carried in an in vitro setting by isolating suppressor cells from the irradiated subject based on the combined teaching from Wucherpfennig, Kalbasi, Son and Guo et al. The ordinary skilled in the art would recognize that cells from microenvironment may be isolated from a subject and co-cultured in vitro with the T cell that has target gene knockout which may reflect the interaction in vivo based on the teaching of Guo et al. The ordinary skilled in the art would have been motivated to do perform an in vitro assay such as a co-culturing assay because in vitro assays may have faster turnaround compared to in vivo assay.  The level of skill in the art is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to isolating suppressor cells from an irradiated subject and contacting the T cells in vitro to determine a target gene based on the combined teaching of Wuncherfennig, Kalbasi, Son and Guo et al.  Therefore, the claimed invention would have been obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant argues Guo does not remedy the deficiencies inherent in the combination of Wucherpfennig, Kalbasi and Son discussed above because Guo only discloses a method of studying chemotherapy resistance and is completely silent on radiation therapy. 
The above argument has been fully considered but deemed unpersuasive.  There is no alleged deficiency in the combination of Wucherpfennig, Kalbasi and Son for reasons discussed above.  Therefore, this rejection is still considered proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636